Citation Nr: 1818493	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-05 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for a left lower extremity (LLE) neurological disorder, with shooting pain and numbness from the hip to the foot.  

5.  Entitlement to service connection for a right lower extremity (RLE) neurological disorder, with shooting pain and numbness from the hip to the foot.  

6.  Entitlement to service connection for a neck disorder.  

7.  Entitlement to service connection for left knee arthritis.  

8.  Entitlement to service connection for right knee arthritis.  

9.  Entitlement to service connection for a left hip disorder.  

10.  Entitlement to service connection for a right hip disorder.  

11.  Entitlement to service connection for a right elbow disorder.  

12.  Entitlement to service connection for a digestive disorder, to include as due to posttraumatic stress disorder (PTSD).  

13.  Entitlement to service connection for a high blood pressure/hypertension (HTN), to include as due to PTSD.  

14.  Entitlement to service connection for a sinus disorder due to environmental hazards.  

15.  Entitlement to service connection for a respiratory disorder due to Agent Orange (AO) exposure or environmental hazards.  

16.  Entitlement to service connection for peripheral neuropathy (PN), left upper extremity (LUE)/hand, due to AO exposure.  

17.  Entitlement to service connection for PN, right upper extremity (RUE)/hand, due to AO exposure.  

18.  Entitlement to service connection for PN of the LLE/foot due to AO exposure.  

19.  Entitlement to service connection for PN of the RLE/foot due to AO exposure.  

20.  Entitlement to service connection for a bilateral skin disorder (jungle rot) of the feet due to AO exposure.  

21.  Entitlement to service connection for a prostate disorder due to AO exposure.  


22.  Entitlement to service connection for a bilateral vision disorder.  

23.  Entitlement to service connection for tremor in the left hand.  

24.  Entitlement to service connection for tremor in the right hand.  

25.  Entitlement to service connection for tremor in the left foot.  

26.  Entitlement to service connection for tremor in the right foot.  

27.  Entitlement to service connection for migraine headaches.  

28.  Entitlement to service connection for residuals of a broken right ring finger, with loss of hand strength.  

29.  Entitlement to service connection for bilateral flat feet.  

30.  Entitlement to service connection for a scar of the left buttock/hip.  

31.  Entitlement to service connection for a skin disorder of the bilateral shins due to AO exposure.  

32.  Entitlement to service connection for a skin disorder of the groin due to AO exposure.  

33.  Entitlement to service connection for shin splints (LLE).  

34.  Entitlement to service connection for shin splints (RLE).  

35.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbosacral spine with bilateral radicular symptoms (now claimed as arthritis).  

36.  Entitlement to service connection for a clothing allowance due to use of topical creams for a skin disorder.  

37.  Entitlement to initial increased disability ratings for bilateral hearing loss, rated as 0 percent disabling prior to May 10, 2016, and as 40 percent therefrom.  

38.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager (Virtual VA) paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  Prior to promulgation of a decision, in an April 2017 VA Form 9 and at a September 2017 video conference hearing, the Veteran indicated that he no longer wished to purse his appeal as to any claim other than his claim for a TDIU.  

2.  The Veteran is service-connected and rated for the following disabilities during the appeal period as follows: PTSD, rated 70 percent disabling; bilateral hearing loss, rated 0 percent disabling prior to May 10, 2016, and 40 percent disabling from May 10, 2016; and tinnitus rated 10 percent disabling.  His combined disability rating is 70 percent prior to May 10, 2016 and 80 percent from May 10, 2016.  

3.  For the relevant period prior to May 10, 2016, the Veteran's service-connected disabilities are not shown to preclude all substantially gainful employment for which his education and occupational experience would otherwise qualify him.  

4.  For the period beginning May 10, 2016, the Veteran's service-connected disabilities preclude all substantially gainful employment for which his education and occupational experience would otherwise qualify him.  



CONCLUSIONS OF LAW

1.  The Veteran has met the criteria for withdrawal of an appeal for the following claims: entitlement to service connection for a left knee disorder; entitlement to service connection for a right knee disorder; entitlement to service connection for a low back disorder; entitlement to service connection for a LLE neurological disorder, with shooting pain and numbness from the hip to the foot; entitlement to service connection for a RLE neurological disorder, with shooting pain and numbness from the hip to the foot; entitlement to service connection for a neck disorder; entitlement to service connection for left knee arthritis; entitlement to service connection for right knee arthritis; entitlement to service connection for a left hip disorder, entitlement to service connection for a right hip disorder; entitlement to service connection for a right elbow disorder; entitlement to service connection for a digestive disorder, to include as due to PTSD, entitlement to service connection for a high blood pressure/ HTN, to include as due to PTSD; entitlement to service connection for a sinus disorder due to environmental hazards; entitlement to service connection for a respiratory disorder due to AO exposure or environmental hazards, entitlement to service connection for PN, LUE/hand, due to AO exposure; entitlement to service connection for PN, RUE/hand, due to AO exposure, entitlement to service connection for PN of the LLE/foot due to AO exposure; entitlement to service connection for PN of the RLE/foot due to AO exposure; entitlement to service connection for a bilateral skin disorder (jungle rot) of the feet due to AO exposure; entitlement to service connection for a prostate disorder due to AO exposure, entitlement to service connection for a bilateral vision disorder; entitlement to service connection for tremor in the left hand, entitlement to service connection for tremor in the right hand, entitlement to service connection for tremor in the left foot, entitlement to service connection for tremor in the right foot, entitlement to service connection for migraine headaches, entitlement to service connection for residuals of a broken right ring finger, with loss of hand strength, entitlement to service connection for bilateral flat feet; entitlement to service connection for a scar of the left buttock/hip; entitlement to service connection for a skin disorder of the bilateral shins due to AO exposure; entitlement to service connection for a skin disorder of the groin due to AO exposure; entitlement to service connection for shin splints of the LLE; entitlement to service connection for shin splints of the RLE; entitlement to service connection for DJD of the lumbosacral spine with bilateral radicular symptoms (now claimed as arthritis); entitlement to service connection for a clothing allowance due to use of topical creams for a skin disorder; entitlement to an increased disability rating for bilateral hearing loss, rated as 0 percent disabling prior to May 10, 2016, and as 40 percent therefrom.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

2.  The criteria for a TDIU due to service-connected disabilities have not been met prior to May 10, 2016.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  

3.  The criteria for a TDIU due to service-connected disabilities have been met from May 10, 2016.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of an Appeal

Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed. A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204 (2017).  

After the issuance of the supplemental statement of the case (SSOC) in April 2017, which addressed all of the issues on appeal, in the Veteran's subsequently dated (also in April 2017) substantive appeal, via VA Form 9, the Veteran explicitly stated that he was only appealing the TDIU issue.  Moreover, at the September 2017 videoconference hearing, the Veteran stated that all issues were withdrawn except for his claim for a TDIU.  His attorney representative was present.  

As such, it is confirmed that the Veteran is not pursuing any issue other than entitlement to a TDIU.  For the above reasons, the Board finds that the Veteran has withdrawn all other issues (#1 - #37) on the title pages.  

Specifically, the Veteran has withdrawn his appeal regarding the following issues; entitlement to service connection for a left knee disorder; entitlement to service connection for a right knee disorder; entitlement to service connection for a low back disorder; entitlement to service connection for a LLE neurological disorder, with shooting pain and numbness from the hip to the foot; entitlement to service connection for a RLE neurological disorder, with shooting pain and numbness from the hip to the foot; entitlement to service connection for a neck disorder; entitlement to service connection for left knee arthritis; entitlement to service connection for right knee arthritis; entitlement to service connection for a left hip disorder, entitlement to service connection for a right hip disorder; entitlement to service connection for a right elbow disorder; entitlement to service connection for a digestive disorder, to include as due to PTSD, entitlement to service connection for a high blood pressure/ HTN, to include as due to PTSD; entitlement to service connection for a sinus disorder due to environmental hazards; entitlement to service connection for a respiratory disorder due to AO exposure or environmental hazards, entitlement to service connection for PN, LUE/hand, due to AO exposure; entitlement to service connection for PN, RUE/hand, due to AO exposure, entitlement to service connection for PN of the LLE/foot due to AO exposure; entitlement to service connection for PN of the RLE/foot due to AO exposure; entitlement to service connection for a bilateral skin disorder (jungle rot) of the feet due to AO exposure; entitlement to service connection for a prostate disorder due to AO exposure, entitlement to service connection for a bilateral vision disorder; entitlement to service connection for tremor in the left hand, entitlement to service connection for tremor in the right hand, entitlement to service connection for tremor in the left foot, entitlement to service connection for tremor in the right foot, entitlement to service connection for migraine headaches, entitlement to service connection for residuals of a broken right ring finger, with loss of hand strength, entitlement to service connection for bilateral flat feet; entitlement to service connection for a scar of the left buttock/hip; entitlement to service connection for a skin disorder of the bilateral shins due to AO exposure; entitlement to service connection for a skin disorder of the groin due to AO exposure; entitlement to service connection for shin splints of the LLE; entitlement to service connection for shin splints of the RLE; entitlement to service connection for DJD of the lumbosacral spine with bilateral radicular symptoms (now claimed as arthritis); entitlement to service connection for a clothing allowance due to use of topical creams for a skin disorder; entitlement to an increased disability rating for bilateral hearing loss, rated as 0 percent disabling prior to May 10, 2016, and as 40 percent therefrom.  

As there remains no allegation of errors of fact or law for appellate consideration as to these claims, the Board does not have jurisdiction to review these claims, and they will be dismissed.  

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F3d. 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed Cir. 2016) (applying Scott to a duty to assist argument).  

TDIU

The Veteran asserts that he is unable to obtain and maintain gainful employment as a result of his service-connected disabilities.  Specifically, the Veteran asserts that his service-connected PTSD, hearing loss, and tinnitus result in his unemployment.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2017).  Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  
38 C.F.R. § 4.16(a) (2017).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2017).  

The Board must evaluate whether there are circumstances in the veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  

The record shows that the Veteran filed a claim for TDIU in November 2014.  His service-connected disabilities and evaluations for the relevant time periods are: PTSD, rated 70 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling prior to May 10, 2016.  His combined disability rating was 70 percent prior to May 10, 2016, and 80 percent from 2016..  Thus, the Veteran met the percentage requirements for a TDIU at the time he filed his claim.  Id.  

Therefore, the remaining question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.  

The Board notes that the Veteran reported working as a "sweeper operator" at a military air base from 1989 until he retired in 2009.  (See November 2014 VA FORM 21-8940).  Upon mental health examination in March 2015, it was noted that he had not been back to school or worked in the last 5 years.  In his last employment as a sweeper, he worked alone.  He did not get along with others, to include his boss.  He had some memory issues when working and sometimes had to redo parts of a job.  Manifestations of his PTSD included distressing and recurrent memories, avoidance of or efforts to avoid such memories, markedly diminished interest or participation in activities; irritability, hypervigilance, sleep impairment, and social isolation.  Additionally, the examiner noted that the Veteran experienced anxiety, suspiciousness, and suicidal ideation.  As to his employability, the examiner opined that the Veteran could be expected to be able to work in a setting that required little supervision or contact with others.  

A VA auditory examination was conducted in May 2016.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
80
90
95
LEFT
65
60
75
90
95

Speech discrimination in the right ear was 92 percent and 94 percent in the left ear.  Based on these results, the Veteran's 0 percent rating for his service-connected bilateral hearing loss was increased to 40 percent, effective May 10, 2016.  

It is the Board's opinion that the Veteran's PTSD symptoms were significant as evidenced by the 2015 examination report.  However, he was noted to be employable by the examiner at that time.  Moreover, it is noted that his hearing loss at that time was rated as noncompensable. July 2008 VA compensation examination findings revealed 100 percent speech discrimination in the left ear and 92 percent speech discrimination in the right ear.  Average decibel losses in the frequencies tested for rating purposes were 51 decibels in the left ear and 50 decibels in the right ear.  The examiner noted left ear mild to severe sensorineural hearing deficit and right ear moderate to severe sensorineural hearing deficit.  Subsequently, following a May 2016 auditory evaluation, his noncompensable hearing loss was increased to 40 percent.  The effective date was the date of the VA exam - May 10, 2016.  

It is the Board's conclusion that it would be unlikely that the Veteran could be substantially and gainfully employed, based on a combination of his mental health symptoms and his significant hearing loss with tinnitus, as of the date that the record showed significant hearing impairment.  As reflected in the compensation examination reports, his PTSD would require work in a setting with little supervision or contact with others, but his hearing loss/tinnitus would require direct communication with an employer, co-workers and customers.  In sum, it is the Board's conclusion that as of May 10, 2016, the evidence reflects that the Veteran's service-connected disabilities preclude an ability to maintain gainful employment.  Prior to May 10, 2016, however, a rating of TDIU is not warranted.  During this time period, while his PTSD was significantly disabling, gainful employment was felt to be possible if the Veteran worked in a setting with little supervision or contact with others.  His hearing loss and tinnitus, rated as noncompensable and 10 percent disabling, respectively, are not shown to have been so disabling that when considered with his PTSD lead to a conclusion that the Veteran was unable to obtain or maintain substantially gainful employment.  Prior to May 10, 2016, it is not shown that the Veteran's ability to work in a somewhat isolated setting would be negatively impacted by his hearing loss and tinnitus.

In light of the above evidence and the medical opinions of record, the weight of the evidence is in favor of a conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience as of May 10, 2016.  Entitlement to a TDIU is, therefore, granted from that date.  Prior to May 10, 2016, entitlement to a TDIU is denied.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.16(a) (2017).  


ORDER

Entitlement to service connection for a left knee disorder.  

Entitlement to service connection for a right knee disorder.  

Entitlement to service connection for a low back disorder.  

Entitlement to service connection for a LLE neurological disorder, with shooting pain and numbness from the hip to the foot.  

Entitlement to service connection for a RLE neurological disorder, with shooting pain and numbness from the hip to the foot.  

Entitlement to service connection for a neck disorder.  

Entitlement to service connection for left knee arthritis.  

Entitlement to service connection for right knee arthritis.  

Entitlement to service connection for a left hip disorder.  

Entitlement to service connection for a right hip disorder.  

Entitlement to service connection for a right elbow disorder.  

Entitlement to service connection for a digestive disorder, to include as due to PTSD.  

Entitlement to service connection for a high blood pressure/ HTN, to include as due to PTSD.  

Entitlement to service connection for a sinus disorder due to environmental hazards.  

Entitlement to service connection for a respiratory disorder due to AO exposure or environmental hazards.  

Entitlement to service connection for PN, LUE/hand, due to AO exposure.  

Entitlement to service connection for PN, RUE/hand, due to AO exposure.  

Entitlement to service connection for PN of the LLE/foot due to AO exposure.  

Entitlement to service connection for PN of the RLE/foot due to AO exposure.  

Entitlement to service connection for a bilateral skin disorder (jungle rot) of the feet due to AO exposure.  

Entitlement to service connection for a prostate disorder due to AO exposure.  

Entitlement to service connection for a bilateral vision disorder.  

Entitlement to service connection for tremor in the left hand.  

Entitlement to service connection for tremor in the right hand.  

Entitlement to service connection for tremor in the left foot.  

Entitlement to service connection for tremor in the right foot.  

Entitlement to service connection for migraine headaches.  

Entitlement to service connection for residuals of a broken right ring finger, with loss of hand strength.  

Entitlement to service connection for bilateral flat feet.  

Entitlement to service connection for a scar of the left buttock/hip.  

Entitlement to service connection for a skin disorder of the bilateral shins due to AO exposure.  

Entitlement to service connection for a skin disorder of the groin due to AO exposure.  

Entitlement to service connection for shin splints of the LLE.  

Entitlement to service connection for shin splints of the RLE.  

Entitlement to service connection for DJD of the lumbosacral spine with bilateral radicular symptoms (now claimed as arthritis).  

Entitlement to service connection for a clothing allowance due to use of topical creams for a skin disorder.  

Entitlement to an increased disability rating for bilateral hearing loss, rated as 0 percent disabling prior to May 10, 2016, and as 40 percent therefrom.  

Entitlement to a TDIU prior to May 10, 2016, is denied.

Entitlement to a TDIU is granted from May 10, 2016, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


